DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the third topology arrangement 300”, “DC power converter or rectifier 92”, “AC power feed 302” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasier et al. (US 2015/0349399, cited by the applicant).
Re claim 1:	Lasier teaches a communication system (100) serving as a pole assembly comprising a pole structure (102) having a hollow interior or an inner channel (114)(paragraph 0027), a light fixture (124) supported by the pole structure (fig. 1), wires or cordage serving as vertical cabling structure extending through the hollow interior of the pole structure, the at least one cabling structure being connectorized at each end (i.e., the wire or cordage are connected with component located at the two of the pole such as an antenna and various components located at the enclosure cabinet (106))  (paragraph 0030)) , and a data-communications module such as a Wi-Fi access point and/or backhaul system (120) supported by the pole structure and receiving the at least one vertical cabling structure (see figs. 1-9; paragraphs 0025-0057).  
Re claim 2:	Wherein the at least one vertical cabling structure includes fiber optic cables (paragraph 0027).  
Re claim 4:	Wherein the data-communications module includes as a Wi-Fi access point and/or backhaul system (120) serving as a data-communication equipment component 
Re claim 15:	Lasier teaches a smart pole assembly network (paragraph 0011) comprising a plurality of communication system (100) serving as a plurality of smart pole assemblies comprising a pole structure (102) having a hollow interior or an inner channel (114)(paragraph 0027), a light fixture (124) supported by the pole structure (fig. 1), wires or cordage serving as vertical cabling structure extending through the hollow interior of the pole structure, the at least one cabling structure being connectorized at each end (i.e., the wire or cordage are connected with component located at the two of the pole such as an antenna and various components located at the enclosure cabinet (106))  (paragraph 0030)) , and a data-communications module such as a Wi-Fi access point and/or backhaul system (120) supported by the pole structure and receiving the at least one vertical cabling structure (see figs. 1-9; paragraphs 0025-0057).  
Re claim 17:	Wherein at least one of the plurality of smart pole assemblies includes antenna station (104). 
Re claim 19:	Wherein the vertical cabling structure includes connectorized fiber optic cables (paragraph 0027).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lasier in view of Kmit et al. (US 9348096, cited by the applicant).
Re claims 3, 20:	The teachings of Lasier have been discussed above.
Although, Lasier teaches that fiber optic cables can be used transmit data (paragraph 0027), he fairly suggest that the fiber optic cables are terminated with terminated with hardened multi-fiber optical connectors at each end.    
However, Kmit teaches a fiber distribution device comprising optical fibers (652) terminated with a first hardened multi-fiber optical connector (642) and a second hardened multi-fiber optical connector (644) (see fig. 17; col. 14, lines 4-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kmit to the teachings of Lasier in order to transmit data using fiber optic cables.
Re claim 5:	Lasier also teaches the data-communications module includes the Wi-Fi access point serving as a wireless transceiver.  
Re claim 16:	Although. Lasier teaches a backhaul system (120), he fairly suggest that the fiber backhaul connected to a plurality of poles.
However, Kmit teaches a fiber optic network comprising an index terminal (310B) connected to a multiple poles (308C and 308H) using optical cables (350C and 350H)(see fig. 9; col. 11, line 35- col. 12, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kmit to the teachings of Lasier in order to build branch networks distributing information to and/or from multiple poles.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasier as modified by Kmit as applied to claims 1 and 3 above, and further in view of Kang et al. (US 2018/0277923, cited by the applicant).
The teachings of Lasier/Kmit have been discussed above.
Although, Lasier/Kmit teach the communication system comprising data-component equipment such as Wi-Fi access point, backhaul system (120) and cable structures, they fails to particularly teach that a jumper cable connecting the cable structure to the data communication components.
However, Kang teaches the multi-divisional antenna comprising a plurality of ports (P1, P2) which is connected to the antenna using jumpers or cable (see figs, 2-6; paragraphs 0048, 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kang to the teachings of Lasier/Lasier in order to connect the data communication component modules/components with the jumper to the cable for transmitting data. In fact, using the jumper cable to connect the communication devices is well-known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lasier in view of Diamond (US 2016/0018074, cited by the applicant).
The teachings of Lasier have been discussed above. 
Although, Lasier teaches the communication system comprising cable structures, he fails to particularly teach that cabling structure includes a connectorized DC power cable.  
 Diamond teaches a street light structure (1) comprising a charging circuit (23) converting the AC to DC for charging the battery (20) wherein the DC cable is connected between the battery and a lamp (5) providing the power therewith (see fig. 2; paragraph 0027-0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Diamond to the teachings of Lasier in order to provide the required power using the proper power cable. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lasier in view of Clynne et al. (US 2018/0172243, cited by the applicant).
The teachings of Lasier have been discussed above. 
Although, Lasier teaches the communication system comprising cable structures, he fails to particularly teach that cabling structure includes a connectorized Category 6 cable.
However, Clynne teaches that cat6 cable can be used for standard cabling equipment or communication hardware (see paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Clynne to the teachings of Lasier in order to provide higher data transfer rate and reduce interference. 

Claim 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lasier in view of Kang.
Re claim 9:	Lasier teaches a communication system (100) serving as a smart pole assembly comprising a pole structure (102) having a hollow interior or an inner channel (114)(paragraph 0027), a light fixture (124) supported by the pole structure (fig. 1), wires or cordage serving as a vertical cabling harness extending through the hollow interior of the pole structure, , the vertical cabling harness being connectorized at each end (i.e., the wire or cordage are connected with component located at the two of the pole such as an antenna and various components located at the enclosure cabinet (106))  (paragraph 0030)) , and a data-communications module such as a Wi-Fi access point and/or backhaul system (120) supported by the pole structure and receiving the vertical cabling harness wherein the Wi-Fi access point or backhaul system (120) serving as data-communications component supported by or within the data- communications module (see figs. 1-9; paragraphs 0025-0057).  
However, Lasier fails to particularly teach that a jumper cable connecting the cable structure to the data communication components.
Kang teaches the multi-divisional antenna comprising a plurality of ports (P1, P2) which is connected to the antenna using jumpers or cable (see figs, 2-6; paragraphs 0048, 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kang to the teachings of Lasier in order to connect the data communication component modules/components with the jumper to the cable for transmitting data. In fact, using the jumper cable to connect the communication devices is well-known in the art.
 Re claim 10:	Wherein the vertical cabling harness includes fiber optic cables (paragraph 0027).
Re claim 14:	Wherein the data-communications component includes the Wi-Fi access point serving as a wireless transceiver.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lasier modified by Kang as applied to claim 9 above, and further in view of Diamond.
The teachings of Lasier/Kang have been discussed above. 
Although, Lasier/Kang teaches the communication system comprising cable structures, they fails to particularly teach that cabling structure includes a connectorized DC power cable.  
 Diamond teaches a street light structure (1) comprising a charging circuit (23) converting the AC to DC for charging the battery (20) wherein the DC cable is connected between the battery and a lamp (5) providing the power therewith (see fig. 2; paragraph 0027-0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Diamond to the teachings of Lasier/Kang in order to provide the required power using the proper power cable. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lasier modified by Kang as applied to claim 9 above, and further in view of Clynne.
The teachings of Lasier/Kang have been discussed above. 
Although, Lasier/Kang teach the communication system comprising cable structures, they fails to particularly teach that cabling structure includes a connectorized Category 6 cable.
Clynne teaches that cat6 cable can be used for standard cabling equipment or communication hardware (see paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Clynne to the teachings of Lasier/Kang in order to provide higher data transfer rate and reduce interference. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lasier modified by Kang as applied to claims 9 and 10 above, and further in view of Kmit.
The teachings of Lasier/Kang have been discussed above.
Although, Lasier/Kang teach that fiber optic cables can be used transmit data (paragraph 0027), they fairly suggest that the fiber optic cables are terminated with terminated with hardened multi-fiber optical connectors at each end.    
Kmit teaches a fiber distribution device comprising optical fibers (652) terminated with a first hardened multi-fiber optical connector (642) and a second hardened multi-fiber optical connector (644) (see fig. 17; col. 14, lines 4-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kmit to the teachings of Lasier/Kang in order to transmit data using fiber optic cables.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11209603. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 claims a smart pole assembly network comprising a. a plurality of smart pole assemblies including: i. a pole structure having a hollow interior: ii. a light fixture supported by the pole structure: iii. at least one vertical cabling structure extending through the hollow interior of the pole structure. the at least one cabling structure being connectorized at each end: and iv. a data-communications module supported by the pole structure and receiving the at least one vertical cabling structure, and further including an AC to DC rectifier connected to power cabling of the vertical cabling structure of each smart pole assembly.  
Claim 13 of U.S. Patent No. 11209603 discloses a smart pole assembly network comprising a plurality of smart pole assemblies, each smart pole assembly comprising: a pole structure having a hollow interior; a light fixture supported by the pole structure; at least one vertical cabling structure extending through the hollow interior of the pole structure, the at least one cabling structure being connectorized at each end; a data-communications module supported by the pole structure and receiving the at least one vertical cabling structure; and an AC to DC rectifier connected to power cabling of the at least one vertical cabling structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2876